Citation Nr: 1732692	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  15-39 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than November 10, 2014 for the grant of an increased rating of 30 percent for service-connected left foot plantar fasciitis.

(The issue of entitlement to waiver of recovery of overpayment of VA pension benefits in the calculated amount of $7,391.53 is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO denied an increased rating for left foot plantar fasciitis.  Subsequently, the RO increased the Veteran's rating of left foot plantar fasciitis to 30 percent effective November 10, 2014 in an April 2015 rating decision.  

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C.S § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to an effective date earlier than November 10, 2014 for the grant of an increased rating of 30 percent for service-connected left foot plantar fasciitis will be addressed in this decision.  The issue of entitlement to waiver of recovery of overpayment of VA pension benefits in the calculated amount of $7,391.53 will be addressed in a separate decision.  Both appeals are being remanded together for a Board hearing, for efficiency purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.
In his November 2015 substantive appeal, the Veteran checked the box indicating a desire for a Board hearing by live videoconference.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.S. § 7107 (LexisNexis 2017); 38 C.F.R. § 20.700 (2017).  There is no indication that the Veteran has withdrawn the hearing request pursuant to 38 C.F.R. § 20.704.  Therefore, the Board finds that a remand is necessary so that the Veteran may be afforded a hearing in order to preserve his right to due process of law.  See 38 C.F.R. § 20.704 (2017).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in accordance with his November 2015 substantive appeal.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




